DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sobecki et al., US Patent Application Publication 2011/0148575A1 in view of Ieda et al., US Patent 7,057,124.
Regarding claim 1, Sobecki provides essentially all of the claim limitations, including a retractable handle arrangement comprising a handle (including 16) adapted to be mounted flush within a panel 12a, the handle being movable between stowed and deployed states; a motor 42; and a transmission mechanism (see figure 5 and 7) arranged to couple the motor to the handle for moving the handle from the stowed state to the deployed state when the motor is driven in a first direction; wherein the handle comprises an operating member (which may include 30) projecting from an inner surface of the handle and an elongate member (extending along 16) pivotable about a pivot axis arranged substantially perpendicular to the length of the elongate member (as conventional) such that it rotates about the pivot axis when it is moved from the stowed state to the deployed state. 
Sobecki provides the claim invention but may not clearly show (at least in the figures) a button, where the retractable handle arrangement being configured such that, in response to the button being pressed by a user, the motor is driven so as to apply a force to the operating member to rotate the handle about the axis to move the handle from the stowed state to the deployed state; and the button is disposed such that, as the user applies pressure on the button, the handle is urged to rotate about the pivot axis towards the deployed position.  However, the use of buttons in the operation of vehicle handles as being old and well known in the art.  Ieda provides an example of a vehicle handle with button means, for the purpose of providing a means of operating a latch/lock via the handle.  It would have been obvious to modify the design of Sobecki to include a button means, similarly as taught by Idea, for the purpose of providing means of effectively operating a door lock/latch, as known in the art.
Regarding claims 2-14, although each of the limitations of these claims may not be explicitly provided by combination of Sobecki and Ieda, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).


Conclusion
This action is non-final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675